Citation Nr: 0512133	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  05-00 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for residuals of a 
lobectomy.

(The issue of whether there was clear and unmistakable error 
in a March 17, 1983 Board of Veterans' Appeals (Board) 
decision that found new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for a skin disorder, and continued the denial, is 
the subject of a separate decision of the Board issued this 
date.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to May 
1944.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for diabetes mellitus and for residuals of a 
lobectomy.

The record discloses that the veteran was scheduled to 
testify at a hearing at the Board in April 2005.  In a 
statement received in March 2005, the veteran indicated that 
he wanted to cancel the hearing.


FINDINGS OF FACT

1.  The service medical records disclose that the veteran was 
treated on one occasion with ammoniated mercury.

2.  Diabetes mellitus was initially demonstrated many years 
following the veteran's discharge from service, and there is 
no competent medical evidence to link it to service, to 
include exposure to ammoniated mercury.

3.  A lobectomy was performed many years after service, and 
there is no competent medical evidence that establishes that 
it is related to service, to include exposure to ammoniated 
mercury therein.  




CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

2.  Residuals of a lobectomy were not incurred in or 
aggravated by service, nor may they be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that VA letters issued in November 2003 and 
January 2004 apprised the appellant of the information and 
evidence necessary to substantiate his claims, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also requested to provide any 
evidence in his possession that pertains to the claims.  As 
such, the Board finds that the correspondence satisfied VA's 
duty to notify the appellant as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 38 C.F.R. § 3.159 
(2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  Since VCAA notice was provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records and post service VA and 
private medical records, as well as various articles 
submitted by the veteran.  The veteran has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background

The service medical records disclose that the veteran was 
seen in February 1944 and reported that he had developed a 
weeping dermatitis together with edema at sites of the 
application of ammoniated mercury the previous day.  He had 
not previously had mercury applied, and he denied knowledge 
of sensitivity prior to the present time.  The diagnosis was 
dermatitis venenata (ammoniated mercury).  Additional records 
reflect that the dermatitis followed within 12 hours of the 
time the ammoniated mercury was started.  On the separation 
examination in May 1944, the respiratory system was evaluated 
as normal.  A urinalysis was negative for albumin and sugar.  

The veteran was afforded a VA general medical examination in 
November 1944.  On examination, the respiratory system was 
normal, and a urinalysis was negative for albumin and sugar.  
No pertinent diagnosis was made.  

A VA general medical examination was again conducted in 
January 1945.  The veteran reported that he had pain in the 
center of his chest, beneath the sternum.  It was noted that 
five weeks earlier, he was unloading egg cases when some fell 
and struck him in the chest.  A urinalysis was negative for 
albumin and sugar.  Following the examination, the diagnoses 
were fracture of sternum, not found; and history of chest 
contusion, healed.  

Various articles concerning ammoniated mercury were submitted 
in December 1981.  One noted that of 70 patients treated with 
ammoniated mercury, nearly 50 percent showed evidence of 
mercury poisoning, including albuminuria.  

The veteran was hospitalized in a private facility in January 
1983 for complaints of coughing up blood.  He related a six-
month history of a cold, and asserted that he had had a 
persistent dry cough since that time.  He added that he had a 
history of bringing up some blood from his oropharnyx for the 
previous ten days.  It was indicated that there had been some 
chronic shortness of breath on exertion, but that it had been 
only slowly progressively worse over the previous few years.  
During the hospitalization, a right lower lobe lobectomy was 
performed.  The diagnosis was pulmonary angitis, severe, with 
massive interbronchial interalveolar hemorrhage into the 
right middle and right lower lobes of the lung.

In a Statement in Support of Claim dated in January 1991, the 
veteran related that he had had diabetes for the past several 
years and that about five to seven years earlier, he had his 
right lung removed because of bleeding.  

VA outpatient treatment records dated from 2001 to 2004 
reflect that the veteran was seen for a number of complaints, 
including some relating to diabetes mellitus.  

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Where a veteran served 90 days or more during a period of war 
and diabetes mellitus becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The veteran asserts that service connection is warranted for 
diabetes mellitus and for residuals of a lobectomy, which he 
claims are the result of exposure to mercury.  The service 
medical records confirm that the veteran sustained a 
dermatological reaction to a single treatment with ammoniated 
mercury in February 1944.  There is no indication of any 
complaints or findings in service relating to diabetes 
mellitus or any lung problem.  The Board also points out that 
urinalyses were negative for albumin and sugar on the 
separation examination in May 1944 and on the VA examinations 
in November 1944 and January 1945.  

When the veteran was admitted to a private hospital in 
January 1983, he described cold symptoms that had been 
present for approximately six months.  He also reported that 
he had experienced bleeding from his oropharynx.  The veteran 
underwent a lobectomy during this hospital admission.  The 
Board notes that the initial indication that the veteran has 
diabetes mellitus is contained in his report in January 1991, 
when he stated that he had had the disease for several years.  
The only evidence supporting the veteran's claim consists of 
his statements regarding the etiology of his disabilities.  
While he has submitted articles addressing the effects of 
mercury, these are general in nature and do not reference the 
veteran's case.  Further, the articles do not state that 
ammoniated mercury results in diabetes mellitus or any lung 
disability.  There is no competent medical evidence 
demonstrating that either diabetes mellitus or the residuals 
of a lobectomy, both of which were first documented more than 
38 years following the veteran's discharge from service, are 
related to service or to exposure to ammoniated mercury.  The 
Board concludes that the preponderance of the evidence is 
against the claim for service connection for diabetes 
mellitus and against the claim for service connection for 
residuals of a lobectomy.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for residuals of a lobectomy is denied.





	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


